PIERCE, Chief Judge.
Appellants, Robin Harris and James E. Harris, Plaintiffs in the Court below, appeal an order granting a motion for summary judgment filed on behalf of Lewis Albert Fritter, one of the defendants below, in a law action.
The question as to whether the order is an appealable final order or whether it is an interlocutory order from which an interlocutory appeal would lie has not been raised by appellees, but this Court must raise it sua sponte, Chastain v. Embry, Fla.App.1960, 118 So.2d 33; Bailey v. Allstate Insurance Company, Fla.App.1969, 218 So.2d 761.
The order under review is obviously not a final order or judgment, Chastain, supra; Bailey, supra. Neither is it an order “granting partial summary judgment on liability,” from which an interlocutory appeal would lie under FAR 4.2, 32 F.S.A. Accordingly, the appeal must be dismissed.
Appeal dismissed.
HOBSON and MANN, JJ., concur.